TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-03-00348-CV



                          Rehabilitation Management, Inc., Appellant

                                                 v.

                           Paragon Scientific Corporation, Appellee




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
        NO. GN203978, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant filed an unopposed motion to dismiss their appeal advising that the parties

have settled their dispute and appellant no longer desires to pursue this appeal.

               The appeal is dismissed on motion of appellant. Tex. R. App. P. 42.1(a)(1), (2).




                                              __________________________________________

                                              Bea Ann Smith, Justice

Before Chief Justice Law, Justices B. A. Smith and Patterson

Dismissed on Appellant’s Motion

Filed: October 9, 2003